Case 3:21-mc-80070 Document 1-1 Filed 03/31/21 Page 1 of 3

Pr -
CLOUDFLARE

Features Help Sign up Login

Copyright Infringement & DMCA Violations ¥

Submit an Abuse Form

Your full name

© holder's full name

Enter if you are not the copyright holder.

Your email address

Confirm email address

Title

Optional

Company name
Optional

Telephone
Optional

Address

City

State / province

Country

Infringing URLs

Video IDs

(If Applicable)

Describe the original work

512(f) acknowledgment,
Good faith belief, Authority to
act

Digital signature

By entering your name, you affirm all
information is true and accurate while
agreeing to the policies on this page

Because Cloudflare does not have the ability to remove content from a website, it is our practice to forward abuse

Jozef Opdeweegh

Santo Remedio, LLC dba Dr. Juan’s Santo Remedio

info@krinternetlaw.com

info@krinternetlaw.com

c/o Kronenberger Rosenfeld, LLP

415-955-1155

150 Post St., Suite 520

San Francisco

CA

United States v

https://www.cuandobuscaspaz.com/

lf the report is related to videos on Cloudflare Stream (Cloudflare's
video product) please list the video IDs here (one per line). You can
find the video IDs by right-clicking on the video player.

https://misantoremedio.com/

By checking this box, you attest, under penalty of perjury, that you have a good faith belief
that use of the material in this report is not authorized by the copyright owner, its agent, or
the law; AND you are authorized to act on behalf of the copyright owner, AND you
understand, under 17 U.S.C. § 512(f), you may be liable for any damages, including costs
and attorneys’ fees, if you knowingly materially misrepresent reported material.

| understand and agree

Jozef Opdeweegh

complaints to entities like the hosting provider and/or website owner to follow up. Please specify:

Who should be notified?
Please select at least one

Note: The hosting provider may have their
own policies for how they notify the website
owner of a complaint.

Please forward my report to the website hosting provider.

Please forward my report to the website owner.

Copyright & DMCA policy

Cloudflare acknowledges abuse
reports from copyright holders
or their legally authorized
representatives. ‘You may not
submit more than 250 infringing
URLs at a time, and only
domains that resolve to
Gloudflare IPs will be responded

to.

lf your submission is valid,
Cloudflare will act in accordance
with our privacy and security
policy. Cloudilare is a pass
through network that caches
content for a limited time only.
We do not provide hosting
services for any website.
Cloudflare will notify the site
owner and, where appropriate,
the web hosting provider for the
site in question.

By submitting a report, you
agree to submitted data
potentially being released by
Cloudflare to third parties, such
as Chilling Effects.

Contact What we do Community Support About us
Contact support Plans Blog Help center Our team
Contact sales Overview Case studies System status Careers
Call sales: +1 888 993 5273 Features Partners Resources Press

Network API Videos Terms of service
G © es @® Apps Trust & Safety Privacy & security

© CloudFlare, Inc
Case 3:21-mc-80070 Document 1-1 Filed 03/31/21 Page 2 of 3

ai —
CLOUDFLARE

Features Help Sign up Login

Submit an Abuse Form

Your full name

© holder's full name

Enter if you are not the copyright holder.

Your email address

Confirm email address

Title

Optional

Company name

Optional

Telephone

Optional

Address

City

State / province

Country

Infringing URLs

Video IDs

(If Applicable)

Describe the original work

512(f) acknowledgment,
Good faith belief, Authority to
act

Digital signature

By entering your name, you affirm all
information is true and accurate while
agreeing to the policies on this page

Because Cloudflare does not have the ability to remove content from a website, it is our practice to forward abuse

Jozef Opdeweegh

Santo Remedio, LLC dba Dr. Juan’s Santo Remedio

info@krinternetlaw.com

info@krinternetlaw.com

c/o Kronenberger Rosenfeld, LLP

415-955-1155

150 Post St., Suite 520

San Francisco

CA

United States v

https://www.thinkmoresuccessfullyhealth.com/?
foclid=lwAR1IKHTKCv1yAg2PfcN-
tPRRJz9SxamkKiYwdV2wJladWWhNL-ITSZAT6-_g

If the report is related to videos on Cloudflare Stream (Cloudflare's
video product) please list the video IDs here (one per line). You can
find the video IDs by right-clicking on the video player.

https://misantoremedio.com/

By checking this box, you attest, under penalty of perjury, that you have a good faith belief
that use of the material in this report is not authorized by the copyright owner, its agent, or
the law; AND you are authorized to act on behalf of the copyright owner; AND you
understand, under 17 U.S.C. § 512(f), you may be liable for any damages, including costs
and attorneys’ fees, if you knowingly materially misrepresent reported material.

| understand and agree

Jozef Opdeweegh

complaints to entities like the hosting provider and/or website owner to follow up. Please specify:

Who should be notified?
Please select at least one.

Note: The hosting provider may have their
own policies for how they notify the website
owner of a complaint.

Please forward my report to the website hosting provider.

Please forward my report to the website owner.

Copyright Infringement & DMCA Violations ¥

Contact What we do Community Support

Contact support Plans Blog Help center

Contact sales Overview Case studies System status

Call sales: +1 888 993 5273 Features Partners Resources
Network API Videos

@ © & @ Apps Trust & Safety

© CloudFlare, Inc

Copyright & DMCA policy

Cloudflare acknowledges abuse
reports from copyright holders
or their legally authorized
representatives. You may not
submit more than 250 infringing
URLs ata time, and only
domains that resolve to
Cloudflare IPs will be responded

to.

If your submission is valid,
Cloudflare will act in accordance
with our privacy and security
policy. Cloudflare is a pass
through network that caches
content for a limited time only.
We do not provide hosting
services for any website.
Cloudflare will notify the site
owner and, where appropriate,
the web hosting provider for the
site in question.

By submitting a report, you
agree to submitted data
potentially being released by
Cloudflare to third parties, such
as Chilling Effects.

About us

Our team
Careers

Press

Terms of service
Privacy & security
ai —
CLOUDFLARE

Submit an Abuse Form

Your full name

© holder's full name

Enter if you are not the copyright holder.

Your email address

Confirm email address

Title

Optional

Company name

Optional

Telephone

Optional

Address

City

State / province

Country

Infringing URLs

Video IDs

(If Applicable)

Describe the original work

512(f) acknowledgment,
Good faith belief, Authority to
act

Digital signature

By entering your name, you affirm all
information is true and accurate while
agreeing to the policies on this page

Because Cloudflare does not have the ability to remove content from a website, it is our practice to forward abuse

Case 3:21-mc-80070 Document 1-1 Filed 03/31/21 Page 3 of 3

Features

Jozef Opdeweegh

Santo Remedio, LLC dba Dr. Juan’s Santo Remedio

info@krinternetlaw.com

info@krinternetlaw.com

c/o Kronenberger Rosenfeld, LLP

415-955-1155

150 Post St., Suite 520

San Francisco

CA

United States v

https://www.paranosotrostodos.com/?fbclid=lwAROiykJdYyQ-
IF4CoTxOKml6DrUm9lonwQPTcl8rC8X9U3x4eVY-I2ZEfJSE

If the report is related to videos on Cloudflare Stream (Cloudflare's
video product) please list the video IDs here (one per line). You can
find the video IDs by right-clicking on the video player.

https://misantoremedio.com/

By checking this box, you attest, under penalty of perjury, that you have a good faith belief
that use of the material in this report is not authorized by the copyright owner, its agent, or
the law; AND you are authorized to act on behalf of the copyright owner; AND you
understand, under 17 U.S.C. § 512(f), you may be liable for any damages, including costs
and attorneys’ fees, if you knowingly materially misrepresent reported material.

| understand and agree

Jozef Opdeweegh

complaints to entities like the hosting provider and/or website owner to follow up. Please specify:

Who should be notified?
Please select at least one.

Note: The hosting provider may have their
own policies for how they notify the website
owner of a complaint.

Please forward my report to the website hosting provider.

Please forward my report to the website owner.

Copyright Infringement & DMCA Violations ¥

Help Sign up Login

Copyright & DMCA policy

Cloudflare acknowledges abuse
reports from copyright holders
or their legally authorized
representatives. You may not
submit more than 250 infringing
URLs ata time, and only
domains that resolve to
Cloudflare IPs will be responded
ta.

If your submission is valid,
Cloudflare will act in accordance
with our privacy and security
policy. Cloudflare is a pass
through network that caches
content for a limited time only.
We do not provide hosting
services for any website.
Cloudflare will notify the site
owner and, where appropriate,
the web hosting provider for the
site in question.

By submitting a report, you
agree to submitted data
potentially being released by
Cloudflare to third parties, such
as Chilling Effects.

Contact What we do Community Support About us
Contact support Plans Blog Help center Our team
Contact sales Overview Case studies System status Careers
Call sales: +1 888 993 5273 Features Partners Resources Press

Network API Videos Terms of service
@ © & @ Apps Trust & Safety Privacy & security

© CloudFlare, Inc
